Case 3:20-mj-00290-SCC Document1 Filed 02/21/20 Page 1 of 2

20-290(K )

Bs

UNITED STATES DISTRICT COURT QU20FEB 19 PH 3: 14

   

 

MIDDLE DISTRICT OF FLORIDA Lud US oFtapyes ©
TAMPA DIVISION PEE ii Cain,
UNITED STATES OF AMERICA
Vv. CASENO, F122 %D Cr aa V2 bo Tew
JOSE ISMAEL IRIZARRY, and uaxte & fe
NATHALIA GOMEZ-IRIZARRY "Bs oo =
te is
The Motion to Seal Indictment and Related Documents filed by the 2 “
| NO

United States of America is hereby GRANTED, and the Clerk of Court is so

directed.
The Clerk is further directed to seal the Indictment in this cause except

when necessary to provide certified copies of the Indictment to the United

States Attorney's Office.
It is further ordered that upon verbal request from the United States

Attorney's Office that the United States Marshals Service is to release a
certified copy of the arrest warrant to the case agent or other appropriate law
enforcement and/or to the United States Attorney's Office without further

order of the Court. | oe —

It is further ordered that the United States Marshals Service or other

appropriate law enforcement agency may enter the arrest warrant into the

National Crime Information Center (NCIC) database or other appropriate law
Case 3:20-mj-00290-SCC Document 1 Filed 02/21/20 Page 2 of 2

enforcement database without further order of the Court.

It is further ordered that the United States may disclose the existence of
the Indictment in any search and seizure warrants to be executed in
conjunction with the arrest of the defendants.

The Clerk is further ordered to unseal all documents relating to the
Indictment without any further Order of the Court when any named
defendant is taken into custody.

DONE AND ORDERED at Tampa, Florida, this__/‘_ day of

 

February, 2020.

    

d States Magistrate Judge
